DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 11-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of Duraisingh et al. U.S. Patent No. 11360468 (hereinafter Duraisingh).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant application and Duraisingh disclose similar limitations.
As an illustrative example, claim 11 of the examined application is mapped to claim 11 of Duraisingh in the following table:
Instant Application
U.S. Patent No. 11360468
11. A method for monitoring and controlling building equipment in a building management system, the method comprising: 
operating building equipment to affect a physical state or condition of a building; 
11. A method for monitoring and controlling building equipment in a building management system, the method comprising: 
operating building equipment to affect a physical state or condition of a building, 
obtaining alarm data from the building equipment at a system manager coupled to the building equipment via a system bus; 
obtaining alarm data from the building equipment at the system manager coupled to the building equipment via a system bus; 
generating a timeseries sample comprising the alarm data at the system manager; 
generating a timeseries sample at the system manager comprising the alarm data and a timestamp indicating when the alarm data was created at the system manager; 
sending a request for an alarm timeseries identifier to a timeseries service; receiving the alarm timeseries identifier from the timeseries service; 
sending, by the system manager, a request for an alarm timeseries identifier to the timeseries service; and receiving, by the system manager, the alarm timeseries identifier from the timeseries service.
transmitting the timeseries sample from the system manager to the timeseries service of a data platform;
transmitting the timeseries sample from the system manager to a timeseries service of a cloud-based data platform of the cloud-based cloud platform; 
extracting, by the timeseries service, the alarm data from the timeseries sample; and storing, by the timeseries service, the alarm data as a sample of an alarm timeseries.
extracting, by the timeseries service, the alarm data and the timestamp from the timeseries sample; and storing, by the timeseries service, the alarm data and the timestamp as a sample of an alarm timeseries;


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instances in the claims such as ‘system manager, ‘data platform, ‘timeseries service’, etc. are interpreted under 35 U.S.C. 112(f) as incorporating electronic circuitry and a processor in accordance with [0108-0110] of the specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation ' the system manager comprising: a processor configured to… and 
configured to use timeseries data as feedback to control the building equipment'.  This constitutes new matter because it is not described in the application as originally filed.  Paragraph 0199 of the specification/PGPub states ‘the enterprise control application can use the timeseries data as feedback to control the equipment of BMS 900’ not the system manager.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 11-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 11, this claim recites ‘the timeseries service of a data platform’ for which there is no antecedent basis.
The respective dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the deficiencies of the parent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maseng et al. U.S. Patent Publication No. 20180278434 (hereinafter Maseng) in view of Shin et al. U.S. Patent Publication No. 20140372813 (hereinafter Shin) and further in view of Ueno et al. U.S. Patent Publication No. 20040059817 (hereinafter Ueno).
Regarding claim 11, Maseng teaches a method for monitoring and controlling building equipment in a building management system [0008 — a method for discovering and controlling building automation devices; 0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS)], the method comprising: 
operating building equipment to affect a physical state or condition of a building [0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS)… the user 810 can monitor and/or control the individual BACnet devices 108 (building equipment); 0050 — Controlling various devices can include turning lights on or off, adjusting thermostat settings, turning environmental control systems on or off, and other types of control that will be clear to those of skill]; 
obtaining alarm data from the building equipment at a system manager [0091 —  devices 108 can be in the fields of HVAC control, fire detection and alarm; 0110 — the licensed user can log in to the BAMCS website 706 and can configure and control the user site 402, which can include setting various preferences, parameters, schedules, alarms, and/or other user site configurations for the various devices 108] coupled to the building equipment via a system bus [0090-0092, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS)… user site 402 can also have a computer 404 with a site control module 406 configured for BACnet device protocols and/or other device protocols (system manager coupled to the building equipment)… user 810 can monitor and control the building automation systems at the site through the on-site computer 404]; 
generating a timeseries sample and the alarm data at the system manager [0067-0070 — various devices 108 on a network may have different levels of functionality. For example, some devices may have the ability to create and run trend logs, schedules, and/or alarms for any object within the device… The BAMCS can have the ability to create and run trend logs, schedules, and/or monitor for alarms… Trend logs can track values over time for devices (timeseries) and their points (objects); 0110 — the licensed user can log in to the BAMCS website 706 and can monitor and review data values, alarms, trends]; 
receiving the timeseries identifier from the timeseries service [0065-0067, Figs. 4 and 8 — At 440, the interface data synchronization module 426 of the interface module 422 can assign unique identifiers to the device data and object data, and can store the device data, object data, and unique identifiers in an interface module database 428 that can be a cloud-based database. At 442, the interface data synchronization module 426 synchronizes the unique identifiers for the BACnet device data and object data by sending the data and unique identifiers back to the site control module…  The BAMCS can have the ability to create and run trend logs, schedules, and/or monitor for alarms, even for building automation devices that do not have the ability to do so themselves. The BAMCS can create these device objects internally and can manage them on behalf of the device];
transmitting the timeseries sample from the system manager to a timeseries service of a data platform [0069, 0104, 0161 — trend logs (timeseries) can also be saved in a BAMCS application service database 428; 0066 — interface module database 428 that can be a cloud-based database; 0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS) in the cloud]; and
processing, by the timeseries service, the alarm data and the timeseries sample; and storing, by the timeseries service, the alarm data as a sample of an alarm [0067-0070 —The BAMCS can have the ability to create and run trend logs, schedules, and/or monitor for alarms… Trend logs can track values over time for devices (timeseries) and their points (objects); 0069, 0104, 0161 — trend logs (timeseries) can also be saved in a BAMCS application service database 428; 0066 — interface module database 428 that can be a cloud-based database; 0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS) in the cloud; 0110 — the licensed user can log in to the BAMCS website 706 and can monitor and review data values, alarms, trends] .
But Maseng fails to clearly specify generating a timeseries sample comprising the alarm data and extracting the alarm data from the timeseries sample and alarm data as a timeseries; and sending, by the system manager, a request for an identifier to a service.
However, Shin teaches generating a timeseries sample comprising the alarm data [0115-0116, Fig. 13 — timeseries data comprise bad pattern alarm data that generate a warning signal (alarm); 0138-0139, Fig. 17 — a reference pattern detecting apparatus 280 receiving time series sensing data from at least one of an environment sensor and an energy consumption sensor, which are installed in a building 211, detecting generation of a reference pattern, and outputting a warning signal when the generation of the reference pattern is detected. The reference pattern detection system according to the present embodiment may be connected to a building energy management system (BEMS) or may be used as a component of the BEMS] and extracting the alarm data from the timeseries sample and alarm data as a timeseries [0062, Fig. 4 — As shown in FIG. 4, time series sensing data pieces for 9 products are extracted, and among that, there exist 5 time series sensing data pieces similar to the bad pattern; 0105-0112, Fig. 11 —  bad pattern verification device 240… accesses the time series sensing data of each product, generated by the suspicious sensor and stored in the sensor-measured value storage device 220 during a verification period, calculates similarity measures between the bad pattern based on the bad pattern information and the time series sensing data, for each product, and calculates a bad pattern error rate… the time series sensing data extracting unit 242 accesses the time series sensing data of each product; 0115-0116, Fig. 13 — timeseries data comprise bad pattern alarm data that generate a warning signal (alarm) when the bad pattern is detected] .
Maseng and Shin are analogous art.  They relate to building automation systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the well-known technique of using alarm data that are comprised in a time series, as taught by Shin, in the building automation system and method, as taught by Maseng in order to determine when an alarm condition occurred; and to modify the building automation system and method by extracting the alarm data to determine the alarm condition based on predetermined criteria, as suggested by Shin [0019-0022].  Further, it would have been obvious to a person of ordinary skill in the art to simply bundle time data with related alarm data in order to simplify handling and coordination of the data.
But the combination of Maseng and Shin fails to clearly specify sending, by the system manager, a request for an identifier to a service.
However, Ueno teachers sending, by the system manager, a request for an identifier to a service and receiving, by the system manager, the identifier from the service [0073-0077, Fig. 4 — identification code assignment-requesting means requests the main unit section or the controlling section of the home network to assign an identification code of itself… in response to the request, an identification code is sent in within a predetermined time].
Maseng, Shin and Ueno are analogous art.  They relate to building/home automation systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the building automation system and method, as taught by the combination of Maseng and Shin, by incorporating the above limitations, as taught by Ueno.  
One of ordinary skill in the art would have been motivated to do this modification in order for a home/building network to keep track of individual elements automatically, as suggested by Ueno [0018-0019, 0031-0032, 0073-0077]. 
Claim(s) 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maseng, Shin and Ueno in view of Fulton et al. U.S. Patent Publication No. 20050187988 (hereinafter Fulton).
Regarding claim 12, the combination of Maseng, Shin and Ueno teaches all the limitations of the base claims as outlined above.  
Further, Maseng teaches that the timeseries service is configured to create the alarm or timeseries and send the alarm or timeseries identifier to the system manager [0065-0067, Figs. 4 and 8 — At 440, the interface data synchronization module 426 of the interface module 422 can assign unique identifiers to the device data and object data, and can store the device data, object data, and unique identifiers in an interface module database 428 that can be a cloud-based database. At 442, the interface data synchronization module 426 synchronizes the unique identifiers for the BACnet device data and object data by sending the data and unique identifiers back to the site control module…  The BAMCS can have the ability to create and run trend logs, schedules, and/or monitor for alarms, even for building automation devices that do not have the ability to do so themselves. The BAMCS can create these device objects internally and can manage them on behalf of the device].
Further, Shin teaches alarm data as a timeseries (alarm timeseries data) [0062, Fig. 4 — As shown in FIG. 4, time series sensing data pieces for 9 products are extracted, and among that, there exist 5 time series sensing data pieces similar to the bad pattern; 0105-0112, Fig. 11 —  bad pattern verification device 240… accesses the time series sensing data of each product, generated by the suspicious sensor and stored in the sensor-measured value storage device 220 during a verification period, calculates similarity measures between the bad pattern based on the bad pattern information and the time series sensing data, for each product, and calculates a bad pattern error rate… the time series sensing data extracting unit 242 accesses the time series sensing data of each product; 0115-0116, Fig. 13 — timeseries data comprise bad pattern alarm data that generate a warning signal (alarm) when the bad pattern is detected] .
But the combination of Maseng, Shin and Ueno fails to clearly specify that a service is configured to create the timeseries in response to the request.
However, Fulton teaches that  a service is configured to create the timeseries in response to the request [0113 — at a programmable logic controller comprising a memory device, receiving a request to create a data log (timeseries) that is adapted to receive data from a process; initializing the data log by writing to the data log a head marker code in the record type field; 0137, Fig. 5 — at activity 5100, a request and/or definition can be received at a programmable logic controller for creating a data log file… Responsive to the user request, a memory device, such as a memory cartridge, can be initialized to obtain and/or collect data requested by the user… a data log definition can be received at a programmable logic controller to create a data log file. The data log definition can be generated responsive to the user request and/or can be automatically generated by the programmable logic controller.].
Maseng, Shin, Ueno and Fulton are analogous art.  They relate to building/home/appliance automation systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the building automation system and method, as taught by the combination of Maseng, Shin, and Ueno, by incorporating the above limitations, as taught by Fulton.  
One of ordinary skill in the art would have been motivated to do this modification so that a timeseries service, as implemented by the combination of Maseng, Shin and Ueno, could automatically create the timeseries at the same time as the timeseries identifier without requiring a second request to create the timeseries, thus simplifying operation and reducing communication requirements.
Regarding claim 14, the combination Maseng, Shin, Ueno and Fulton teaches all the limitations of the base claims as outlined above.  
Maseng further teaches that the system manager is configured to send the alarm or timeseries identifier to the data platform as an attribute of the timeseries sample comprising the alarm data [0065-0066, Figs. 4 and 8 — At 440, the interface data synchronization module 426 of the interface module 422 can assign unique identifiers to the device data and object data, and can store the device data, object data, and unique identifiers in an interface module database 428 that can be a cloud-based database. At 442, the interface data synchronization module 426 synchronizes the unique identifiers for the BACnet device data and object data by sending the data and unique identifiers back to the site control module… At 446, the unique identifiers are used to identify and provide data from the devices and/or objects, such as object present value updates, trend data, schedule execution, and alarm notifications (explained more fully below), to the interface module.].
Further, Shin teaches alarm data as a timeseries (alarm timeseries data) [0062, Fig. 4 — As shown in FIG. 4, time series sensing data pieces for 9 products are extracted, and among that, there exist 5 time series sensing data pieces similar to the bad pattern; 0105-0112, Fig. 11 —  bad pattern verification device 240… accesses the time series sensing data of each product, generated by the suspicious sensor and stored in the sensor-measured value storage device 220 during a verification period, calculates similarity measures between the bad pattern based on the bad pattern information and the time series sensing data, for each product, and calculates a bad pattern error rate… the time series sensing data extracting unit 242 accesses the time series sensing data of each product; 0115-0116, Fig. 13 — timeseries data comprise bad pattern alarm data that generate a warning signal (alarm) when the bad pattern is detected] .
Regarding claim 15, the combination of Maseng, Shin, Ueno and Fulton teaches all the limitations of the base claims as outlined above.  
Maseng further teaches that the timeseries service is configured to use the alarm or timeseries identifier to identify the alarm or timeseries and store the alarm data as the sample of the identified alarm or timeseries [0065-0066, Figs. 4 and 8 — At 440, the interface data synchronization module 426 of the interface module 422 can assign unique identifiers to the device data and object data, and can store the device data, object data, and unique identifiers in an interface module database 428 that can be a cloud-based database. At 442, the interface data synchronization module 426 synchronizes the unique identifiers for the BACnet device data and object data by sending the data and unique identifiers back to the site control module…. At 446, the unique identifiers are used to identify and provide data from the devices and/or objects, such as object present value updates, trend data, schedule execution, and alarm notifications (explained more fully below), to the interface module.; 0069, 0104, 0161 — trend logs (timeseries) can also be saved in a BAMCS application service database 428].
Further, Shin teaches alarm data as a timeseries (alarm timeseries data) [0062, Fig. 4 — As shown in FIG. 4, time series sensing data pieces for 9 products are extracted, and among that, there exist 5 time series sensing data pieces similar to the bad pattern; 0105-0112, Fig. 11 —  bad pattern verification device 240… accesses the time series sensing data of each product, generated by the suspicious sensor and stored in the sensor-measured value storage device 220 during a verification period, calculates similarity measures between the bad pattern based on the bad pattern information and the time series sensing data, for each product, and calculates a bad pattern error rate… the time series sensing data extracting unit 242 accesses the time series sensing data of each product; 0115-0116, Fig. 13 — timeseries data comprise bad pattern alarm data that generate a warning signal (alarm) when the bad pattern is detected] .
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maseng, Shin, Ueno and Fulton in view of Piaskowski et al. U.S. Patent Publication No. 20150293508 (hereinafter Piaskowski).
Regarding claim 13, the combination of Maseng, Shin, Ueno and Fulton teaches all the limitations of the base claims as outlined above.
Further, Maseng teaches that the system manager is configured to store the alarm or timeseries identifier as an attribute [0065-0066, Figs. 4 and 8 — At 440, the interface data synchronization module 426 of the interface module 422 can assign unique identifiers to the device data and object data, and can store the device data, object data, and unique identifiers in an interface module database 428 that can be a cloud-based database. At 442, the interface data synchronization module 426 synchronizes the unique identifiers for the BACnet device data and object data by sending the data and unique identifiers back to the site control module… At 446, the unique identifiers are used to identify and provide data from the devices and/or objects, such as object present value updates, trend data, schedule execution, and alarm notifications (explained more fully below), to the interface module].
Further, Shin teaches alarm data as a timeseries (alarm timeseries data) [0062, Fig. 4 — As shown in FIG. 4, time series sensing data pieces for 9 products are extracted, and among that, there exist 5 time series sensing data pieces similar to the bad pattern; 0105-0112, Fig. 11 —  bad pattern verification device 240… accesses the time series sensing data of each product, generated by the suspicious sensor and stored in the sensor-measured value storage device 220 during a verification period, calculates similarity measures between the bad pattern based on the bad pattern information and the time series sensing data, for each product, and calculates a bad pattern error rate… the time series sensing data extracting unit 242 accesses the time series sensing data of each product; 0115-0116, Fig. 13 — timeseries data comprise bad pattern alarm data that generate a warning signal (alarm) when the bad pattern is detected] .
But the combination Maseng, Shin, Ueno and Fulton fails to clearly specify that a manager is configured to generate a reported network tree listing the building equipment and store the identifier as an attribute of the reported network tree. 
However, Piaskowski teaches that a manager is configured to generate a reported network tree listing the building equipment and store the identifier as an attribute of the reported network tree [0116 — data points network 50 organizes data points hierarchically (e.g., in a network tree), by network location, or according to any other logical structure. Data points network 50 may distinguish data points by a reference name, a location (e.g., a network path), and/or a particular BAS device with which the data points are associated. BAS controller 12 may access data points network 50 to identify BAS equipment 52 and to identify data points associated with particular BAS devices; 0122-0124, Figs. 5-6 - a spaces tree 504… spaces can be assigned a name attribute 506; 0141-0142, Figs. 17-18 — a user can drag and drop BAS devices 1702 from BAS network tree 1700 into equipment discovery table 1600]. 
Maseng, Shin, Ueno, Fulton and Piaskowski are analogous art.  They relate to building/home/appliance automation systems, particularly networked systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the building automation system and method, as taught by the combination of Maseng, Shin, Ueno, and Fulton, by incorporating the above limitations, as taught by Piaskowski.  
One of ordinary skill in the art would have been motivated to do this modification in order to organize equipment using a known hierarchical structure allowing expansion of data at different levels with associated equipment identification to enable identification of the equipment, as taught by Piaskowski [0116, 0122].  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maseng, Shin and Ueno in view of Wu U.S. Patent Publication No. 20030174162 (hereinafter Wu).
Regarding claim 16, the combination of Maseng, Shin and Ueno teaches all the limitations of the base claims as outlined above.
Further, Maseng teaches that the system manager is configured to: monitor a plurality of alarm events reported by the building equipment [0091 — devices 108 can be in the fields of HVAC control, fire detection and alarm; 0110 — the licensed user can log in to the BAMCS website 706 and can configure and control the user site 402, which can include setting various preferences, parameters, schedules, alarms, and/or other user site configurations for the various devices 108]; 
generate alarm data comprising alarm events [0067-0070 — various devices 108 on a network may have different levels of functionality. For example, some devices may have the ability to create and run trend logs, schedules, and/or alarms for any object within the device… The BAMCS can have the ability to create and run trend logs, schedules, and/or monitor for alarms… Trend logs can track values over time for devices (timeseries) and their points (objects); 0110 — the licensed user can log in to the BAMCS website 706 and can monitor and review data values, alarms, trends] and transmit the alarm data to the data platform [0069, 0104, 0161 — trend logs (timeseries) can also be saved in a BAMCS application service database 428; 0066 — interface module database 428 that can be a cloud-based database; 0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS) in the cloud].
Further, Shin teaches that alarm data comprises the timeseries sample [0062, Fig. 4 — As shown in FIG. 4, time series sensing data pieces for 9 products are extracted, and among that, there exist 5 time series sensing data pieces similar to the bad pattern; 0105-0112, Fig. 11 —  bad pattern verification device 240… accesses the time series sensing data of each product, generated by the suspicious sensor and stored in the sensor-measured value storage device 220 during a verification period, calculates similarity measures between the bad pattern based on the bad pattern information and the time series sensing data, for each product, and calculates a bad pattern error rate… the time series sensing data extracting unit 242 accesses the time series sensing data of each product; 0115-0116, Fig. 13 — timeseries data comprise bad pattern alarm data that generate a warning signal (alarm) when the bad pattern is detected] .
But the combination of Maseng, Shin and Ueno fails to clearly specify monitoring an event list comprising a plurality of alarm events reported by the building equipment; generate a full alarm list report comprising all of the plurality of alarm events in the event list and transmit the full alarm list report to the data platform; 
identify a change in the plurality of alarm events in the event list; and generate the alarm data such that the alarm data comprises an indication of the change in the plurality of alarm events.
However, Wu teaches monitoring an event list comprising a plurality of alarm events reported by the building equipment [0062-0064, Fig. 3 — event data record 184 (plurality of alarm events) may include a network element identifier record 196 that may include information regarding the network element experiencing a problem related to the alarm being reported using the interface schema 180, an identifier of the SMLC 104 or other device or application that generated the alarm, etc.; 0051-0052, Fig. 4 — SMLC 104 determines a change in its operating state (monitoring)… new alarm generated by the SMLC 104 causes the SMLC 104 to change operating state, or if a clearance of an alarm causes the SMLC 104 to change operating state]; generate a full alarm list report comprising all of the plurality of alarm events in the event list and transmit the full alarm list report to the data platform [0055, Figs. 4-5 — During a step 228, an updated active alarm list is provided to the NMS 102; 0062-0064, Fig. 3 — event data record 184 (full list of alarm events, EVENT 1 – EVENT N) may include a network element identifier record 196 that may include information regarding the network element experiencing a problem related to the alarm being reported using the interface schema 180, an identifier of the SMLC 104 or other device or application that generated the alarm, etc.]; 
identify a change in the plurality of alarm events in the event list [0051-0052, Fig. 4 — a step 222 during which the SMLC 104 determines a change in its operating state… new alarm generated by the SMLC 104 causes the SMLC 104 to change operating state, or if a clearance of an alarm causes the SMLC 104 to change operating state]; and generate the alarm data such that the alarm data comprises an indication of the change in the plurality of alarm events [0051-0055, 0058, Fig. 4 — a step 224, a notification is provided to the NMS 102 regarding the change of operating state of the SMLC 104 determined during the step 222… During a step 228, an updated active alarm list is provided to the NMS 102].
Maseng, Shin, Ueno and Wu are analogous art.
Maseng, Shin and Wu relate to alarm/warning management systems and Maseng, Shin and Ueno relate to building/home automation systems.  Further, Wu is pertinent to the problem of alarm management.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the building automation system and method, as taught by the combination of Maseng, Shin and Ueno, by incorporating the above limitations, as taught by Wu.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize the burden caused by multiple alarms and provide an effective means of handling multiple alarms, as taught by Wu [0004-0006].  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maseng, Shin, and Ueno in view of Piaskowski.
Regarding claim 17, the combination of Maseng, Shin, and Ueno teaches all the limitations of the base claims as outlined above.
Further, Maseng teaches that timeseries sample and at least one of: an alarm priority attribute [0065-0066, Figs. 4 and 8 — At 440, the interface data synchronization module 426 of the interface module 422 can assign unique identifiers to the device data and object data, and can store the device data, object data, and unique identifiers in an interface module database 428 that can be a cloud-based database. At 442, the interface data synchronization module 426 synchronizes the unique identifiers for the BACnet device data and object data by sending the data and unique identifiers back to the site control module… At 446, the unique identifiers are used to identify and provide data from the devices and/or objects, such as object present value updates, trend data, schedule execution, and alarm notifications (explained more fully below), to the interface module].
Further, Shin teaches alarm data as a timeseries (alarm timeseries data) [0062, Fig. 4 — As shown in FIG. 4, time series sensing data pieces for 9 products are extracted, and among that, there exist 5 time series sensing data pieces similar to the bad pattern; 0105-0112, Fig. 11 —  bad pattern verification device 240… accesses the time series sensing data of each product, generated by the suspicious sensor and stored in the sensor-measured value storage device 220 during a verification period, calculates similarity measures between the bad pattern based on the bad pattern information and the time series sensing data, for each product, and calculates a bad pattern error rate… the time series sensing data extracting unit 242 accesses the time series sensing data of each product; 0115-0116, Fig. 13 — timeseries data comprise bad pattern alarm data that generate a warning signal (alarm) when the bad pattern is detected] .
But the combination of Maseng, Shin, and Ueno fails to clearly specify a priority attribute indicating a priority associated with the data; or an enumerated set attribute and an enumerated value attribute. 
However, Piaskowski teaches a priority attribute indicating a priority associated with the data [0135, Figs. 11-12 — display priority of display data 1204 determines which data points represented by display data 1204 will be displayed]; or 
an enumerated set attribute and an enumerated value attribute [0123, Fig. 6 — spaces can be assigned a name attribute 506 (e.g., “Complex”), a description attribute 508, a system category attribute 510, and/or a type attribute 512 (e.g., complex, building, floor, room, etc.). A user can enter data into value fields 516 to define values for attributes 506-512. Spaces can be associated with BAS equipment serving the space by selecting BAS equipment via “equipment serving” field 514; 0130, Fig. 12 — a category 1212 (e.g., generic), a source attribute 1214 (e.g., present value), and search criteria 1224. Search criteria 1224 may include one or more attributes that define data points to which the point definition applies]
Maseng, Shin, Ueno and Piaskowski are analogous art.  They relate to building/home/appliance automation systems, particularly networked systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the building automation system and method, as taught by the combination of Maseng, Shin, and Ueno, by incorporating the above limitations, as taught by Piaskowski.  
One of ordinary skill in the art would have been motivated to do this modification in order to organize data by order of importance and to use a known system of discrete defined categories to organize data properties, as suggested by Piaskowski [0116, 0123, 0130, 0135].  
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maseng, Shin, Ueno and Piaskowski in view of Dayalan et al. U.S. Patent Publication No. 20180061212 (hereinafter Dayalan).
Regarding claim 18, the combination of Maseng, Shin, Ueno and Piaskowski teaches all the limitations of the base claims as outlined above.  
Further, Maseng teaches the data platform [0066 — interface module database 428 that can be a cloud-based database; 0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS) in the cloud].
Further, Piaskowski teaches an enumerated set attribute and the enumerated value attribute [0135, Figs. 11-12 — display priority of display data 1204 determines which data points represented by display data 1204 will be displayed; 0123, Fig. 6 — spaces can be assigned a name attribute 506 (e.g., “Complex”), a description attribute 508, a system category attribute 510, and/or a type attribute 512 (e.g., complex, building, floor, room, etc.). A user can enter data into value fields 516 to define values for attributes 506-512. Spaces can be associated with BAS equipment serving the space by selecting BAS equipment via “equipment serving” field 514; 0130, Fig. 12 — a category 1212 (e.g., generic), a source attribute 1214 (e.g., present value), and search criteria 1224. Search criteria 1224 may include one or more attributes that define data points to which the point definition applies] and alarm data as a text string describing the alarm [0171, Fig. 3 — Alarms portion 3306 may display all active critical alarms – ‘HIGH PRESSURE LOCKOUT’].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the building automation system and method, as taught by the combination of Maseng, Shin, Ueno and Piaskowski, by incorporating the above limitations, as taught by Piaskowski.  
One of ordinary skill in the art would have been motivated to do this modification in order to organize data by order of importance and to use a known system of discrete defined categories to organize data properties, as suggested by Piaskowski [0116, 0123, 0130, 0135] and to enable a user to easily grasp the nature of an alarm.  
But the combination of Maseng, Shin, Ueno and Piaskowski fails to clearly specify a dictionary service configured translate the alarm data.
However, Dayalan teaches a dictionary service configured translate the alarm data [0022 — information is made available through an email, text message or cloud notification; 0036, Fig. 3 — alarm assistance map 260 showing a number of example sets of alarm parameters 261 mapped (dictionary) to corresponding sets of remediation media 262… a set of alarm parameters 264 which maps a “dirty filter” alarm ; 0046 — the chiller application can generate an alarm stating it has failed to confirm the chiller is running. The alarm from the chiller plant application will include the name of the chiller at fault, the severity of the failure, when and why the alarm was generated (describing the alarm); 0055 — the alarm parameter is selected from the group consisting of an end device type, a unique end device identifier, a sensor value, a status identifier, an alarm severity indicator, an end device location, a network identifier, a timestamp, and/or an alarm priority].
Maseng, Shin, Ueno, Piaskowski and Dayalan are analogous art.  They relate to building/home/appliance automation systems, particularly networked systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the building automation system and method, as taught by the combination of Maseng, Shin, Ueno and Piaskowski, by incorporating the above limitations, as taught by Dayalan.  
One of ordinary skill in the art would have been motivated to do this modification in order to convert alarm data to information more readily understood by a user using the known technique of a mapping/dictionary lookup in the same way as Dayalan.  
Regarding claim 19, the combination of Maseng, Shin, Ueno, Piaskowski and Dayalan teaches all the limitations of the base claims as outlined above.  
Further, Maseng teaches the a cloud application of the data platform [0063-0068 — device data can also be stored in a database that can be associated with an interface module of a BAMCS, and can be located on a local intranet or remote cloud or server… an application server…  interface module database 428 that can be a cloud-based database; 0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS) in the cloud].
Further, Piaskowski teaches at least one of (a) the text string or (b) the enumerated set attribute and the enumerated value attribute [0135, Figs. 11-12 — display priority of display data 1204 determines which data points represented by display data 1204 will be displayed; 0123, Fig. 6 — spaces can be assigned a name attribute 506 (e.g., “Complex”), a description attribute 508, a system category attribute 510, and/or a type attribute 512 (e.g., complex, building, floor, room, etc.). A user can enter data into value fields 516 to define values for attributes 506-512. Spaces can be associated with BAS equipment serving the space by selecting BAS equipment via “equipment serving” field 514; 0130, Fig. 12 — a category 1212 (e.g., generic), a source attribute 1214 (e.g., present value), and search criteria 1224. Search criteria 1224 may include one or more attributes that define data points to which the point definition applies].
Further, Dayalan teaches generating a cause message describing a cause of the alarm based on the alarm data [0022 — information is made available through an email, text message or cloud notification; 0036, Fig. 3 — alarm assistance map 260 showing a number of example sets of alarm parameters 261 mapped (dictionary) to corresponding sets of remediation media 262… a set of alarm parameters 264 which maps a “dirty filter” alarm ; 0046, Fig. 5 — the alarm properties and system properties are analyzed to determine the issue which caused the alarm and the type of corrective action which needs to be taken … the chiller application can generate an alarm stating it has failed to confirm the chiller is running. The alarm from the chiller plant application will include the name of the chiller at fault, the severity of the failure, when and why the alarm was generated (describing a cause of the alarm); 0055 — the alarm parameter is selected from the group consisting of an end device type, a unique end device identifier, a sensor value, a status identifier, an alarm severity indicator, an end device location, a network identifier, a timestamp, and/or an alarm priority] and generating a resolution message describing a resolution of the alarm based on alarm data [0022 — information is made available through an email, text message or cloud notification; 0036, Fig. 3 — alarm assistance map 260 showing a number of example sets of alarm parameters 261 mapped (dictionary) to corresponding sets of remediation media 262… a set of alarm parameters 264 which maps a “dirty filter” alarm ; 0046-0048, Fig. 5 — the alarm properties and system properties are analyzed to determine the issue which caused the alarm and the type of corrective action which needs to be taken (resolution) … the chiller application can generate an alarm stating it has failed to confirm the chiller is running. The alarm from the chiller plant application will include the name of the chiller at fault, the severity of the failure, when and why the alarm was generated, which is then utilized to identify a corrective action (resolution)… pre-defined or user-defined remedial media corresponding to the corrective action (resolution), as well as recipient addresses, are identified. In step 430, the identified media is formatted as an alarm assistance message for transmission to the recipient(s); 0055 — the alarm parameter is selected from the group consisting of an end device type, a unique end device identifier, a sensor value, a status identifier, an alarm severity indicator, an end device location, a network identifier, a timestamp, and/or an alarm priority].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the building automation system and method, as taught by the combination of Maseng, Shin, Ueno, Piaskowski and Dayalan, by incorporating the above limitations, as taught by Dayalan.  
One of ordinary skill in the art would have been motivated to do this modification in order to convert alarm data to information more readily understood by a user, enabling the user to better understand why an alarm occurred, as suggested by Dayalan [0046] and to provide instruction to user as to how to appropriately respond to an alarm, as suggested by Dayalan [0002-0005].  
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aggour et al. U.S. Patent Publication No. 20160239756 , which discloses extracting identified sequences of interest from the time series data.
El-Mankabady et al. U.S. Patent Publication No. 20070208438, which discloses a building control system that uses a timestamp for an alarm.
Williamson U.S. Patent Publication No. 20100162110, which discloses using timestamp data for an alarm in a building system.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119